Citation Nr: 1039095	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  03-12 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability, to 
include a disability of the lumbar, thoracic and/or cervical 
spine.  

2.  Entitlement to service connection for disability manifested 
by tingling of the arms and hands (also claimed as frostbite of 
the hands and feet).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

Of record is a DD 214 showing that the Veteran had over 8 years, 
5 months, active duty service ending in October 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
remanded in November 2004, November 2006, and April 2009 for 
further development.  

The Veteran presented testimony at a Board hearing in June 2004.  
A transcript of the hearing is associated with the Veteran's 
claims folder. 


FINDINGS OF FACT

1.  A back disability, to include a disability of the lumbar, 
thoracic and/or cervical spine was not manifested during the 
Veteran's active duty service, nor is it otherwise related to 
service.

2.  Disability manifested by tingling of the arms and hands was 
not manifested during the Veteran's active duty service or for 
many years after service, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  A back disability, to include a disability of the lumbar, 
thoracic and/or cervical spine was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).

2.  Disability manifested by tingling of the arms and hands was 
not incurred in or aggravated by the Veteran's active duty 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters 
dated April 2001 and June 2001.

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, the Board notes that the RO re-issued VCAA 
notice in December 2006.  The December 2006 notice fully complied 
with Dingess.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the Veteran physical examinations 
in July 2009, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for Veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.   Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background

At the Veteran's June 2004 Board hearing, he testified that his 
back began hurting when he was stationed at Fort Riley, Kansas.  
He stated that he was picking up a roll of wire, and he sprained 
his back "a little bit."  He testified that the injury occurred 
in 1967 or 1968 and that he went on sick call for it.  The 
Veteran's spouse testified that the incident occurred in August 
1968 (about two months prior to discharge) and that they were 
worried that he would not be discharged while injured.  She 
stated that the Veteran signed a waiver to get out; and that the 
Veteran was in and out of the hospital several times in the first 
eleven years after he was discharged from service.  

The Veteran testified that while stationed in the northern part 
of South Korea, he would have to go on stakeouts.  He stated that 
his feet would get really frozen in the wintertime.  He testified 
that that it was "just a real light case of frostbite."  He was 
asked if he wished to file a claim for a foot disability; but he 
never did.  He did not appear to attribute the tingling and 
numbness in his hands and arms to frostbite.  

In regards to the Veteran's arms and hands, he testified about an 
incident in which he stuck his arms in the wrong holes in his 
pack.  As a result, the circulation was cut off of both arms.  He 
testified that he did think too much about it because it was 
basic training and he was fresh in the military.  However, at 
some point, he was unable to write his name.  He stated that now 
he still has a tendency to drop things.   

The Veteran's service treatment records do show an injury to the 
hand in February 1961 after striking his hand against a wall.  
The Veteran complained of some swelling.  There does not appear 
to be any follow-up treatment or mention of the injury in 
subsequent medical records.  The service treatment records fail 
to show any findings attributed to either a back.  The Veteran 
underwent an examination in May 1961.  The spine and upper 
extremities were clinically evaluated as normal.  The Veteran 
also completed a Report of Medical History at that time; and he 
denied arthritis; rheumatism; swollen or painful joints; and any 
bone, joint, or other deformity.  There was no indication of any 
arm or hand tingling that allegedly began during basic training.  
He underwent another examination and completed another Report of 
Medical History in July 1962.  The findings were the same.  
Finally, he underwent a separation examination in October 1968.  
The examination yielded normal findings.  He also completed 
another Report of Medical History in which he expressly denied 
arthritis; rheumatism; back trouble of any kind; swollen or 
painful joints; and any bone, joint, or other deformity.  

Post service treatment records reflect that the Veteran was 
admitted to the Crete Municipal Hospital in May 1973.  He 
complained of progressive low back symptoms for the past two to 
three weeks.  He stated that he had been doing heavy lifting at 
the mill with buckets of cement; and that he has had intermittent 
low back stress and pain.  He reported that a week prior to 
admission to the hospital, he was carrying heavy items and felt 
much strain on his back.  He was diagnosed with a lumbosacral 
strain and possible disc.  X-rays were negative.  

In June 1976, the Veteran felt something snap in his neck and he 
complained of muscle spasms since then.  It was determined that 
he sustained a strain of the thoracic muscles.  He treated it at 
home and it was initially resolving well.  However, then he 
developed an increase in the thoracic muscle pain and spasm.  He 
was treated at Crete Memorial Hospital.  The examiner noted that 
the Veteran had previous episodes of this problem and was 
hospitalized after an automobile accident several years ago.  The 
Veteran also reported some lumbar pain, possibly as a disc.  

The Veteran was hospitalized in November 1977 with a chief 
complaint of neck pain.  He also reported a history of chronic 
lower back pain.  On the day prior to his admission to the 
hospital, the Veteran had a sudden onset of sharp pain in the 
back of his neck while lifting a 30 pound weight above his head.  
He was diagnosed with a strain of the posterior cervical muscles.  

The Veteran fractured his left wrist in October 1981.  He also 
smashed his left hand into a fencepost in February 1986.  He 
sought treatment after experiencing pain and edema for two days.  
The Veteran incurred another injury to his wrists when he fell 
out of his attic in October 1989.  He was diagnosed with wrist 
sprains and hand sprains.   

In April 1990, the Veteran complained of severe left upper 
thoracic muscle spasms.  He denied any recent or remote injury; 
but states that he had similar problems some years ago in 
Nebraska which caused him to be hospitalized.  There was no 
numbness or tingling.  

Post service treatment records also reflect that he sustained an 
injury to his low back in May 1994 while tightening bolts at 
work.  At that time, he reported that he had one other episode of 
a low back injury that occurred approximately 20 years ago.  He 
stated that he has had no essential residuals since that time.  
At a June 1994 examination, the Veteran stated that when he 
injured his back in May 1994, he didn't think much about it.  He 
figured his back was simply sore and that it would go away.  
Instead, his back symptoms have gotten progressively worse since 
the May 1994 injury.  He was diagnosed with a small L5-S1 lumbar 
disc rupture slightly eccentric to the left which is causing a 
mild S1 radiculopathy.  The examiner found that "this is 
secondary to his work related sprain-strain of the back."  

A June 1997 treatment report shows that the Veteran sought 
treatment for severe back pain.  The report states that the 
Veteran's "problem began in May of 1994 where he states he was 
pulling on a pipe wrench while working at Jones Chemical in the 
context of his job as an industrial maintenance worker."  

In February 1998, the Veteran filed service connection claims for 
hearing loss and the perforation of tympanic membrane.  He failed 
to mention a back problem, neck problem, or tingling in his hand 
and arms.  

In August 1999, the Veteran went to the emergency room after he 
cut his left hand.  

The Veteran underwent a VA examination in July 2009.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The examiner noted that the Veteran had a history 
of a poor memory, which has been going on for three to four 
years.  The Veteran reported that he injured his neck sometime in 
1959 while picking something up.  He cannot recall what kind of 
treatment he received at that time.  He also reported that in 
1959, he was forced to carry a heavy backpack for eight hours; 
and that it cut off the circulation in his upper extremities.  He 
reported problems with numbness, tingling, and weakness in his 
arms since then.  The examiner noted that there were no in-
service treatment records for his cervical, thoracic, or lumbar 
spine.  The Veteran also reported that he incurred a fall in 1967 
while in Fort Riley, Kansas.  The examiner did not see any record 
of it.  

After a thorough examination, the examiner diagnosed the Veteran 
with degenerative joint disease of the cervical and lumbar 
spines.  He opined that the Veteran's current spine problems were 
less likely than not related to any service related incidents.  
He based the opinion on the lack of any service treatment records 
reflecting any spine symptoms.  

With regards to the Veteran's arms and hands, he reported that in 
1959, he was forced to carry an 80-pound backpack.  He reported 
that the pack cut off circulation to his arms; and that he now 
has intermittent numbness.  He stated that it did not affect his 
activities of daily living.  It was unclear how it affected his 
work as a maintenance man.  The examiner diagnosed the Veteran 
with upper extremity paresthesias.  Once again, the examiner 
cited the lack of any in-service treatment records; and he opined 
that it was less likely than not that the Veteran's numbness and 
tingling are related to any incident of service.  

Analysis

The Board begins by noting that in reaching a determination, it 
must consider all lay and medical evidence as it pertains to the 
issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be 
based on the entire record in the proceeding and upon 
consideration of all evidence and material of record"); 38 
U.S.C.A. § 5107(b) (VA "shall consider all information and lay 
and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) 
(service connection claims "must be considered on the basis of 
the places, types and circumstances of her service as shown by 
service records, the official history of each organization in 
which she served, her medical records and all pertinent medical 
and lay evidence").   In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
veteran is competent to report symptoms that she experiences at 
any time because this requires only personal knowledge as it 
comes to her through her senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr, 21 Vet. App. 303 ("Board may not reject 
as not credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints or 
treatment for the relevant condition or symptoms").  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

The Board begins by noting that there is a record of a fall 
occurring in October 1960.  However, it does not indicate that 
the Veteran sustained a back injury.  Instead, it reflects that 
the Veteran incurred a foot injury.  This is consistent with the 
Veteran's Board hearing testimony in which he stated that he was 
descending from a pole.  When he was approximately two feet off 
the ground, he fell and landed on his back side.  The Veteran 
recounted this story when asked about his back.  However, the 
hearing transcript reflects that the Veteran was confused and was 
actually telling this story as the source of a foot injury.  Once 
redirected, the Veteran confirmed that the source of his back 
problems was bending over to pick up a roll of wire.  There is 
one service treatment record regarding an injury to the hand in 
early 1961; however, there is no record of any continuing 
problems during the years of subsequent service. 

The Board further notes that the Veteran's service treatment 
records (including a normal separation examination and a 
completed Report of Medical History) fail to reflect any findings 
attributed to a spine disability or a disability of the Veteran's 
hands or arms.  Post service treatment records reflect numerous 
injuries to his back, neck, and hands/wrists.  None of the 
contemporaneous treatment reports referenced any incident of 
military service.  To the contrary, the May 1973 hospital report 
attributed his back pain to strain on his back while working at 
the mill.  A June 1976 treatment report documented a neck injury.  
The examiner noted that he had had previous episodes of this 
related to a motor vehicle accident.  A May 1994 treatment report 
reflects that the Veteran injured his back while tightening bolts 
at work.  He reported one other episode of a low back injury that 
occurred 20 years prior; but he stated that he had no residuals 
from that injury.  The examiner stated that his back disability 
"is secondary to his work related sprain-strain of the back."  
A June 1997 treatment report that the Veteran's "problem began 
in May of 1994 where he states he was pulling on a pipe wrench 
while working at Jones Chemical in the context of his job as an 
industrial maintenance worker."  

It is also significant that when the Veteran filed unrelated 
claims in February 1998, he did not include any spine and/or hand 
disabilities.  This suggests that either the Veteran did not 
suffer from spine and/or hand disabilities at that time or, if he 
did, he did not believe they were related to service.  If he did 
suffer from such disabilities and believed them related to 
service, it is reasonable to expect that he would have included 
them on his claim for VA benefits.     

Regarding the Veteran's hearing testimony and statements, the 
Board finds the credibility of such statements and testimony to 
be diminished.  The record includes some evidence that he may 
suffer from poor memory.  At any rate, the Veteran's statements 
regarding any continuity of pertinent symptoms is not consistent 
with the contemporaneous evidence, including his own reports of 
history during service.  The Veteran did not report any problems 
with his hand at the time of the May 1961 examination, just a few 
months after the documented injury.  Further, at the time of his 
separation examination, the Report of Medical History (completed 
by the Veteran himself) shows that the Veteran denied any of the 
claimed disabilities.  This is very significant.  The Veteran's 
statements regarding a continuity of symptoms since service is 
also inconsistent with what he reported, and failed to report, to 
medical personnel after service.  

The Veteran's spouse's testimony regarding the Veteran's being in 
and out of the hospital shortly after service is not only 
credible; but is supported by the post service treatment records.  
However, the hospital treatment records reflect that the Veteran 
was in the hospital as a result of post-service injuries.  The 
records do not attribute his symptoms to service.    

The Board is left with an evidentiary record which shows 
inconsistent statements and actions by the Veteran himself, no 
inservice findings of any spine disorder, no continuing problems 
with the February 1961 hand injury, and a post-service history of 
several injuries to the Veteran's hands and spines.  There is 
also a negative nexus opinion with regard to both disabilities.  
That opinion was based on examination of the Veteran, 
consideration of the Veteran's self-reported history, and review 
of the file.  The Board finds the opinion to be persuasive and 
supported by the overall evidence.  As such, the Board finds that 
a preponderance of the evidence weighs against the claims.

As the preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply, and the claims for 
service connection for a spine disability and for a disability 
manifested by tingling and numbness in the arms and hands must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
 

ORDER

The appeal is denied as to both issues. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


